DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The present application was filed 03/20/2015, and claims benefit under 35 U.S.C. 119(e) to provisional application No. 61/969,371, filed 03/24/2014. 

Status of the Claims
Claims 1-3, 6-12, 14-16, 18-20, 22-36 are pending; Claims 1, 9, 12, 15 and 19 are amended; claims 9-11, 19-20 and 22-23 are withdrawn;  Claims 4-5, 13, 17 and 21 are cancelled; and claim 36 is newly recited. Claims 1-3, 6-8, 12, 14-16, 18 and 24-36 are examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-8, 24-27 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 as amended recites “the resonance grating structure comprises a grating period, a grating groove depth, and a duty cycle configured to activate the upconverting nanoparticles”; the claim language “activate” is broader in scope than the previous recited language. Applicant fails to specifically indicate support for this amendment in remarks, see remarks page 9, Applicant only indicates support for the limitations of newly recited claim 36. Previously the claims indicated “a grating period, a grating groove depth, and a duty cycle configured to tune the resonance of the grating structure to an absorption peak of the upconverting nanoparticle”. The claim language “configured to activate” is broader language, and there does not appear to be supported as the words “activate” or “activation” are not recited in the originally filed disclosure. Rather, the originally filed specification appears only to support tuning the resonance of the grating structure to the absorption peak of the upconverting nanoparticle (e.g., see the original claims and specification, for example para [0029]).



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-8, 24-27 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	Claim 1 has been amended to recite “configured to activate the upconverting nanoparticle” in place of the previous language “configured to tune the resonance grating structure to an absorption peak of the upconverting nanoparticle and to a normal incidence of a light source”; the amended claim language “configured to activate” is considered indefinite. Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., by not specifying any way to achieve those results) is unclear. In the present case, the claims only express a problem solved or intended result (namely activation of the label), without specifying what structure or materials in the claim perform the noted functions. In particular, “configured to activate” fails to specify limitations specific to the structure(s) recited such that one can determine what structures/materials (or what limitations are placed on the structure(s)) are responsible for the function recited (the activation). While the claim does recite that the grating period, grating groove depth, and duty cycle are the structures “configured to activate”, the claims fails to indicate how each of these structures is limited such to result in the 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 12, 14-15, 18, 24-26, 28-30, 32-34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Nicoli et al., US Patent No. 4,647,544 in view of Chen, US PG Pub No. 2003/0030067A1, Angeley, US PG Pub No. 2005/0068543A1, Cunningham et al., US PG Pub No. 2003/0027327A1 and Lilliard et al., US PG Pub No. 2012/0082993A1.
	Nicoli et al. teach a system for detecting a target analyte, the system comprising a first antibody coupled to a label/particle and directed to the target analyte, a single waveguide comprising a single resonance grating structure (the only grating structure in the system), a second antibody coupled to the resonance grating structure and directed to the target analyte, the second antibody a different antibody from the first antibody (see col. 5, line 59 to col. 6, line 5; col. 6, lines 60-68; see col. 14, line 49 enhancing the immunoassay by use of a label, the method comprising sandwich type reaction, to col. 15, line 51; see also col. 16, lines 51-64). 
The resonance grating structure of Nicoli et al., comprising the coupled recognition element that is an antibody, reads on the claimed “enhancement region” because this region of Nicoli is structurally indistinguishable from the claimed region. Put another way, the structure of i.e. the space where the recognition elements are/bind to the targeted analyte.
Regarding the limitation “wherein an enhanced effect is observed at the enhancement region upon binding of the target analyte with said first and second antibodies”, this limitation is directed to the intended use of the claimed system as it is describing an effect that is observed during the use of the system to bind and detect a target analyte with the first and second antibodies (the claimed system is a product, not a method). Applicant is reminded that the recitation of an intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. As indicated above, the system of Nicoli is structurally indistinguishable from that claimed in terms of comprising a single waveguide with antibody immobilized thereon, wherein during the use of the system of Nicoli, antibody on the grating surface binds the target and another labeled antibody also binds the target to produce an enhancement (see col. 14, lines 49-53). Nicoli is teaching the system achieves an enhancement upon binding the target analyte with the first and second antibodies. Nicoli teach longer wavelengths as favorable (see col. 11, lines 6-19 and Table 1, see also col. 16, lines 37-45).
Nicoli et al. fails to teach a label that is an upconverting nanoparticle and fails to teach the resonance grating structure has a grating period, a grating groove depth, and a duty cycle configured to activate the upconverting nanoparticles. Further, Although Nicoli does teach binding with a first and second antibody, the reference fails to teach the first antibody to a first epitope, and the second antibody to a second epitope that is different from the first epitope. 
Chen teach nanoparticles demonstrating up-converting luminescent properties conjugated to biomaterials (para [0177]). Chen teach bio conjugated nanoparticles are useful in detection, enhanced detection and ease of detection afforded by the up-converting luminescent properties (para [0177]). See at para [0179] Chen teach nanoparticles attached to an antibody, teaching the particles conjugated to antibody maintain strong up-conversion luminescence and spectral positions the same as that of free nanoparticles, teaching these particles are ideal candidates for biological labeling and biological sensor applications. See further para [0012] Chen teach regarding nanoparticle up-conversion, light scattering intensity is proportional to the 6th power of the particle size, and as such compared to micro-meter sized phosphors, light scattering in nanoparticles is nonexistent. See para [0011] Chen teach a common use of up-conversion is to convert longer wavelength (infrared) to shorter wavelength (visible) and/or from a low energy to a higher energy state. 
Angeley similarly teach systems comprising antibody immobilized on a waveguide structure, see Angeley teaching waveguide comprising a resonance structure having a grating surface, binding a target analyte captured at the antibody on the grating surface with a second, labeled antibody (see for example, Figure 10, paras [0011], [0019], [0104]). At para [0120], Angeley teach various tagging or labeling systems usable with such grating structure systems, see in addition to that described at para [0112] above (other than fluorescence tags), including an up-converting label as a suitable label/tag (see also claims 16 and 22 of Angeley).
Regarding resonance grating structures as in Angeley, see further Cunningham, who indicate that it was known in the art to modify the parameters of a grating structure (e.g., period) in order to achieve resonance at a desirable wavelength (see Cunningham, para [0104]). 
Lilliard et al. teach sandwich immunoassay is a method using two antibodies which bind to different sites on the antigen (para [0078]); see in particular the reference teaches the detection 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed infection to have modified the system of Nicoli et al. in order to use the upconverting particles of Chen; specifically it would have been obvious because the upconverting particle labels of Chen excite using long excitation wavelength (which Nicoli teach is favorable), and further one would be motivated to rely on the upconverting particles of Chen because these labels were recognized in the art to be useful detection reagents for sensor and probe applications as a result of their enhanced detection, ease of detection and ability to maintain their up-converting ability and spectral position when conjugated to antibody (i.e., they are desirable detection reagents because of their known up-converting luminescent properties) and because particles of nanometer size have nearly nonexistent scattering. 
Additionally it would be an obvious matter of using a known label for its known purpose considering Angeley teach upconverting particle labels as usable for binding and detection on a waveguide grating surface.
One of ordinary skill would have a reasonable expectation of success in using up-converting nanoparticles since Angeley teach up-converting labels as suitable labels/tags for systems comprising a waveguide. 
Regarding the limitations “wherein the resonance grating structure comprises a grating period, a grating groove depth, and a duty cycle, configured to activate the upconverting nanoparticles” (and further claims 24, 28, 29 and 32), see Angeley para [0048] teach methods of making gratings are known to those of ordinary skill in the art; that a grating may be selected for a particular sensor application according to the characteristics and properties required for the 
It is the case that in considering the analysis above, modifying Nicoli et al. in order to use the upconverting nanoparticle as in Chen and Angeley, that it would have been further prima facie obvious for the grating structure (having a grating period, a groove depth and a duty cycle) to be configured in such a way to cause activation of the upconverting nanoparticle (for example, to be tuned to the absorption peak of the upconverting , i.e., tuned to the specific label and to the normal incidence of light to cause the label to absorb), in order for the system to successfully operate and to excite the nanoparticle, thereby achieving optimal enhancement, since Cunningham does teach it was known in the art at the time to select  parameters of a grating structure (tune the grating structure) in order to achieve resonance at desired wavelength (which in the case of the cited prior art above, would be the wavelength of the particle). One of ordinary skill would have a reasonable expectation of success because Angeley does disclose the use of upconverting particles, and does disclose period, groove depth, and cycle to be adjustable grating parameters (adjustable to a specific application).
Additionally, it would have been prima facie obvious to one having ordinary skill in the art that the two antibody binding technique of Nicoli comprise a first antibody to a first epitope and a second antibody to a second epitope different from the first, such that both antibodies are able to bind the targeted antigen because it was known in the assay art at the time that this is how sandwich type reaction is performed (Lilliard et al., such that both antibodies are able to bind the same targeted antigen). One of ordinary skill would have a reasonable expectation of success 
Further, regarding present claim 15 “a bioassay system for detecting a target analyte”, see the previous analysis of claim 1 above, as the same citations and analysis applies presently, the prior art addresses the bioassay system as presently claimed for the reasons as indicated (for detecting a target analyte).
	Regarding claim 2, “wherein the enhancement region extends from the grating surface and along a direction normal to the grating surface for a predetermined distance”, as indicated previously above, the system claimed and the prior art system are structurally indistinguishable. The limitation of claim 2 is describing a region above the antibody bound at the grating surface (empty space above the grating, see Figure 2, (230) described at page 6 of the present application). The prior art reads on the claimed limitation because during the use of the system as taught by the cited prior art, enhancement would necessarily occur in this region, i.e. in a region along a direction normal to the grating surface for the distance afforded by the combination of the surface and the up-converting particle.
Regarding claim 3, see above, Chen teach up-conversion converting longer wavelength (infrared) to shorter wavelength (visible) (see e.g. para [0011]). 
Regarding claim 6, Nicoli et al. teach antibody molecules may be attached to the substrate surface either by physical adsorption or covalent binding (see col. 11, lines 62-68). See also Angeley para [0060] teach antibody at the grating coupled to the surface through a chemical linkage. It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have coupled the antibody at the grating surface using a chemical linkage as a simple substitution of one known coupling technique for another 
Regarding claims 8 and 18, Angeley also teach at para [0045] a grating sensor may be a photonic device having periodic structure (the photonic device having periodic structure thereby addressing the presently claimed “photonic crystal”). It would have been further obvious to one having ordinary skill to have substituted the resonance grating structure of Angeley (comprising a photonic crystal) for that of Nicoli as a simple substitution of one known signal enhancing structure for another. The ordinarily skilled artisan would have a reasonable expectation of success considering Angeley similarly is teaching their structure for binding between an immobilized antibody and labeled antibody as in Nicoli et al.
Regarding independent claim 12, see analyses above as applied to claims 1 and 2, as the same citations and analyses apply presently. Furthermore, Nicoli et al. teach the grating comprising a refractive layer at the grating structure, see for example refractive index of solution discussed at col. 8, lines 5-24. (See also Angeley at paras [0048] and [0056] the grating has a refractive index, i.e. necessarily has a refractive layer). Chen teaches a source that emits an excitation wavelength (generates an optical signal of a first wavelength) that excites the nanoparticles of their disclosure (see e.g., para [0117]), and further a detector capable of detecting the unconverted emission (see e.g., para [0181] and Figure 18, thereby sensing an optical response emitted). 
When taken together, it would have been further obvious to have modified the system of Angeley in order to specifically employ a source and detector that excites and detects the upconverting nanoparticles of Chen, since the particles were known to require a specific 
Regarding claim 14, Nicoli et al. teach antibody molecules may be attached to the substrate surface either by physical adsorption or covalent binding (see col. 11, lines 62-68). See also Angeley para [0060] teach antibody at the grating coupled to the surface through a chemical linkage. As indicated previously above (claim 6), it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have coupled the antibody at the grating surface using a chemical linkage as a simple substitution of one known coupling technique for another (substituted the technique as in Angeley for that of Nicoli), specifically selecting from a finite list of art recognized options for attaching antibody to a grating surface. The ordinarily skilled artisan would have had a reasonable expectation of success considering both were recognized in the art for attaching antibody intended for binding a target analyte to a grating surface.
Regarding claims 25 and 33, see previously above, as indicated previously it would have been obvious to have modified the prior art system in order to provide a light source that emits at the absorption of the nanoparticle.

Regarding new claim 36, see the analysis as provided at claim 6 above, namely it would have been obvious to have the second antibody coupled to the surface through chemical linkage for the reasons as indicated previously above (same reasoning applies presently). Also regarding claim 36, the language as pending recites “The system of claim 1, comprising a plurality of upconverting nanoparticles”; when this language is given broadest reasonable interpretation, “a plurality of upconverting nanoparticles” would encompass the reagent of Nicoli and the cited art which is antibody reagent bound to an upconverting particle label (i.e., a quantity of antibodies, plural, each bound to a label, namely a plurality of secondary antibody bound to upconverting nanoparticles). This claim language, is not for example limited to a plurality of different upconverting nanoparticles. See also this interpretation appear consistent with the meaning as conveyed by the originally filed specification (see page 6, referring a plurality of nanoparticles 350, and Figure 3; nanoparticles referenced as number 350 appear to mean a plurality of the same nanoparticle species). 

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nicoli et al., in view of Chen, Angeley, Cunningham and Lilliard as applied to claim 1 above, and further in view of Mukundan et al., Waveguide-Based Biosensor for Pathogen Detection, Sensors, 9, (2009), p. 5783-5809.

Regarding waveguide structures, Mukundan teach a thin, high refractive index waveguide film deposited on a low index substrate leads to optimum detection sensitivity (page 5788, para 1). Mukundan (see page 5788, para 3) with respect to waveguide grating materials, teach  substrate material choice is critical as optically transparent and optically smooth surfaces are essential for good waveguide performance; that optimum sensitivity, a low index substrate is preferred with refractive indices centered at ~ n-1.5 typically performs well. See Mukundan teach fused silica (SiO2) represents an excellent substrate material with a minimal refractive index of 1.457 in the visible portion of the optical spectrum. Regarding deposited waveguide films, see end of page 5788, Mukundan teach suitable materials include materials such as silicon oxynitride having n=1.6-2.0, tantalum pentoxide having n= 2.1-2.3 and titanium dioxide having n=2.5 to 2.8, that such materials produce low loss waveguides with adequate attenuations.
It would have been obvious to have further modified the grating structure in order to provide a high refractive index film/coating on the surface of the grating structure in order to optimize detection sensitivity, as taught by Mukundan, for example to have coated the grating with a high refractive index material such as those film materials taught by Mukundan .

Claims 27, 31 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Nicoli et al., in view of Chen, Angeley, Cunningham et al. and Lilliard et al. as applied to claims 24, 28 and 32 above, and further in view of Zhang et al., US PG Pub No. 2011/0127445A1.
	Nicoli et al., Chen, Angeley, Cunningham et al. and Lilliard et al. teach a system substantially as claimed (see waveguide system comprising coupled antibody and an antibody coupled to an upconverting nanoparticle excited by NIR excitation); however, the prior art fails to teach the excitation wavelength of 980 nm (fails to teach a nanoparticle excited at 980 nm).
	Zhang et al. teach an upconverting nanoparticle that is excited at near-infrared wavelength of 980 nm (see para [0075], green up-conversion emission under infrared excitation) suitable as reporter material for immunoassay. At para [0057] Zhang teach their upconverting nanoparticles exhibit strong up-conversion fluorescence under NIR excitation, and are suitable for conjugation of biomolecules.
	It would have been further obvious to have modified the system as taught by the prior art such to use the green emitting upconverting nanoparticle of Zhang et al. (excited at 980 nm) because the particles of Zhang were known to exhibit strong fluorescence and because the nanoparticles were recognized as suitable reporter material for immunoassay. One of ordinary skill in the art would have a reasonable expectation of success because the upconverting .

Response to Arguments
Applicant's arguments filed 02/11/2021 have been fully considered but they are not persuasive for the following reasons:
Regarding the rejection of claims under 35 U.S.C. 103, Applicant indicates amendments to the claims regarding the first and second epitopes (see remarks page 9). However, in response, see the amended grounds of rejection set forth in detail above in response to Applicant’s amendments to the claims.
Applicant further summarizes the methods of Nicoli and notes that the particle label of Nicoli is not an upconverting particle. Applicant argues that the upconverting nanoparticles of Chen cannot be used in the method of Nicoli because the light scattering in the nanoparticles of Chen is nearly non-existent. Applicant argues Nicoli teach the particles need to scatter light to be able to measure the presence of analyte; as such the particles of Chen would not work (would not scatter light sufficiently to enhance signal).
However, this argument does not appear to be persuasive because in looking at the disclosure of Nicoli, it is not that the label must be a capable of light scattering, rather it is the case that the label has the effect of increasing polarizability and therefore the scattering efficiency of the antigen (not the label, the antigen). Based on Nicoli (which teaches embodiments without the use of label and also embodiments using the label to increase mass ad enhance signal), that by scattering ability of the label, Nicoli is referring to the scattering mass of the label (see specifically Nicoli at col. 14, lines 54 to col. 15, lines 4; see also col. 9, lines 36-
Although Applicant’s arguments are that Nicoli is limited only to light scatting particles (such as the colloidal particles referenced at col. 14), this is not the case; furthermore it is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments and disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971), see MPEP 2123. Nicoli’s disclosure teaching an example of embodiments comprising light scattering carrier particles is not a teaching away from other carrier particles.
See col. 14, lines 34-51, Nicoli teach other carrier particles maybe used which absorb the incident light, teaching absorbing particles attach to the periodic array of antibody stripes, the incident light is scatter from the uncoated areas of substrate between the stripes and the absorbing particles thereby decrease the scattering from the antibody segment causing preferential scattering from the uncoated areas to produce the same net result which is an increase in the Bragg scattering intensities. 
Furthermore, one of ordinary skill in the art would have a reasonable expectation of success because the prior art (for example Angeley), teach various tagging/labeling systems are recognized to be usable with grating structure systems, including for example upconverting labels (see the reference at claims 16 and 22). Given this knowledge, in combination with Nicoli, it would be expected that any label would increase the mass and increase Bragg scattering.
Regarding Angeley, at remarks pages 10-11, Applicant argues Angeley teaches use of a fluorescence label and not an upconverting nanoparticle; that fluorophores suffer from photobleaching as time elapses. However, this is not persuasive, see as cited previously and above, Angeley teach systems comprising antibody immobilized on a waveguide structure, see Angeley teaching waveguide comprising a resonance structure having a grating surface, binding a target analyte captured at the antibody on the grating surface with a second, labeled antibody (see for example, Figure 10, paras [0011], [0019], [0104]). At para [0120], Angeley teach various tagging or labeling systems usable with such grating structure systems, see in addition to that described at para [0112] above (other than fluorescence tags), including an up-converting 
Further, regarding the scattering properties of upconverting nanoparticles (Applicant arguing even if Angeley does teach upconverting label, that this would be subject to the same issues as the particle of Chen as argued above), as discussed in detail above, it appears the scattering observed in Nicoli is specifically the scattering related to/caused by the mass change upon binding, not the scattering properties specific to the particle label itself (i.e., the reference is concerned with how the label effects the scattering at the binding surface, namely the immobilized antibody, measuring the Bragg scattering angles).
Applicant argues Cunningham fails to further cure the deficiencies as asserted by Applicant’s arguments detail above. However, see the above response to said arguments, as the combination of Nicoli with Chen and Angeley is considered to address the limitations specific to the upconverting nanoparticle as set forth above. 
Regarding the dependent claims (remarks pages 11-12), Applicant argues the additionally cited references addressing the dependent claims fails to cure the deficiencies as asserted in arguments above (argument regarding the independent claims). However, see the response to argument as detailed above. 
For all of these reasons, Applicant’s arguments are not persuasive. 

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641